DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 23 February 2022 has been entered. Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Enomoto (US 2020/0227693 A1).

Regarding claim 1, Enomoto discloses an energy storage device 1, a lithium ion secondary battery with an outer case 2 and a stacked electrode assembly 3 accommodated in the outer case ([0015]-[0016]). Enomoto further discloses wherein the outer case is comprised of a bottom wall 7, a ceiling wall 8, a lid plate 9, a rear wall 10, and side walls 11 (Figs 1-4, [0016]). The lid plate of the outer case of Enomoto is further provided with a through hole 9a (Fig. 4, wherein the casing assembly defines a first through hole” because the lid plate is a component of the casing assembly on Enomoto. 
Enomoto further discloses wherein the energy storage device comprises an insulating outer gasket 19 and an insulating inner gasket 20 disposed in the vicinity of through hole 9a and a through hole is formed in the body of the inner gasket and the outer gasket 19a (Fig. 4, [0022]-[0023]), which meets the claim limitation “the insulating member defines a second through hole connected to the first through hole” because the insulating member has a through hole that is in the vicinity of the first through hole 9a such that the through holes are coaxial and in communication with one another, as clearly seen in Fig. 4 of Enomoto. The insulating member is interpreted as the gasket comprised of both the inner and outer portions, the inner gasket 20 and outer gasket 19, respectively.
Enomoto further discloses wherein the electrode assembly includes a plurality of positive and negative electrode plates, 12 and 13, respectively, with positive and negative electrode tabs, 15 and 16, connected to the plates. Enomoto further describes a positive current collector 17 wherein the positive electrode tab 15 is connected to the surface of a conductive plate portion 17a of the current collector with the conductive plate portion further disposed in the vicinity of the aforementioned through hole 9a (Fig. 4, [0029], [0035]), which meets the claim limitation “the first electrode tab is electrically connected to the conductive member” because the positive electrode tab and the positive current collector are electrically connected to one another.
The inner portion 20 of the insulative gasket is disposed between the rectangular conductive plate portion 17a of the positive current collector and the inner surface lid plate 9
Enomoto therefore meets the claim limitation “A battery (secondary battery 1) comprising: a battery cell comprising a first electrode tab (positive electrode tab 15); a casing assembly receiving the battery cell (outer case 2 comprised of lid plate 9) ; an insulating member (gasket comprised of outer and inner gasket portions 19 and 20, respectively); and a conductive member (current collector 17), the insulating member being connected between the casing assembly and the conductive member (inner gasket 20 connected between the lid plate 9 and current collector 17); wherein the conductive member and the insulating member are both positioned on same side of the casing assembly (inner gasket 20 and current collector 17 on the same side of lid plate 9); wherein the casing assembly defines a first through hole (through-hole 9a), the insulating member defines a second through hole (through-hole 19a) connected to the first through hole, and the first electrode tab is electrically connected to the conductive member.

Regarding claim 2, Enomoto meets the claim limitations of the battery of claim 1 as set forth above. Enomoto further discloses wherein the conductive member, the positive current collector 17 is inserted through the through hole of the gasket 20 and the coaxial through hole 4a of the positive electrode terminal (Fig. 4, [0028]). A distal end portion of the current collector 17c is then protruded from the through hole of the external terminal and gasket where it may be laser welded ([0029]) to clamp the external terminal 4, the outer gasket 19, the lid plate 9, and the inner gasket 20 between the distal end 17c and the conductive plate portion 17a (Fig. 4, [0028]), which meets the claim limitation “wherein the conductive member covers the second through hole and seals the battery cell received in the casing assembly” because the current 

Regarding claim 3, Enomoto meets the claim limitations of the battery of claim 1 as set forth above. Enomoto further discloses wherein the conductive member, the positive current collector 17 protrudes through the inner insulating gasket and may be clamped through laser welding to the positive electrode terminal 4 ([0029]). The external terminal is further mounted to an outer surface of the lid plate 9 through an outer insulating gasket 19 ([0017], Fig. 2). Enomoto therefore meets the claim limitation “wherein the conductive member is adhered to the casing assembly through the insulating member” because the current collector is welded to the external terminal through the inner insulating portion which is further mounted on the casing assembly.

Regarding claim 6, Enomoto meets the claim limitations of the battery of claim 1 as set forth above. Enomoto further discloses wherein the inner gasket 20 and the conductive plate portion of the current collector, 17a, are both disposed inside of the casing (Fig. 4), which meets the claim limitation “wherein the insulating member and the conductive member are disposed inside of the casing assembly” because the insulating member is interpreted as the connected insulating gaskets 19 and 20 and are further interpreted such that the portion of the insulating member disposed inside of the casing assembly is the inner gasket 20 and the portion of the insulating member disposed outside of the casing assembly is the outer gasket 19.

Regarding claim 7, Enomoto meets the claim limitations of the battery of claim 1 as set forth above. Enomoto further discloses wherein the outer gasket 19 and the distal end portion of 17c, are both disposed outside of the casing (Fig. 4), which meets the claim limitation “wherein the insulating member and the conductive member are disposed outside of the casing assembly” because the insulating member is interpreted as the connected insulating gaskets 19 and 20 and are interpreted such that the portion of the insulating member disposed inside of the casing assembly is the inner gasket 20 and the portion of the insulating member disposed outside of the casing assembly is the outer gasket 19.

Regarding claim 9, Enomoto meets the claim limitations of the battery of claim 1 as set forth above. Enomoto accordingly discloses wherein the outer casing is comprised of a bottom wall 7, a ceiling wall 8, a lid plate 9, a rear wall 10, and side walls 11 (Figs 1-4, [0016]). The lid plate of the outer case of Enomoto is further provided with a through hole 9a (Fig. 4, [0021]), which meets the claim limitation “wherein the casing assembly comprises a first casing and a second casing, the first casing defines a receiving space receiving the battery cell, the second casing is connected to the first casing and closes the receiving space, and the first through hole is defined on the second casing” because the outer casing of Enomoto is comprised of a first casing defined by the bottom wall, rear wall, and ceiling wall, within which the space for the battery is accommodated. The outer casing also includes a second casing, the lid plate, that closes the receiving space defined by the first casing and is further provided with a through hole, 9a, the first through hole.

Regarding claim 10, Enomoto meets the claim limitations of the battery of claim 9 as set forth above. Enomoto accordingly discloses wherein the second through hole defined by the insulating gasket 20 is coaxial with the first through hole 9a of the lid plate, as clearly shown in wherein a central axis of the second through hole is aligned with a central axis of the first through hole, and a projection of the second through hole on the second casing is entirely disposed in the first through hole or covers the first through hole” because the first and second through holes are coaxial and the second through hole covers the through hole 9a defined by the lid plate.

Regarding claim 12, Enomoto meets the claim limitations of the battery of claim 9 as set forth above. Enomoto further discloses wherein the size of the conductive plate portion of the current collector 17a is larger than that of the positive electrode terminal 4 in the planar direction of the lid plate 9 ([0034], Fig. 4). Enomoto further discloses wherein the size of the conductive plate portion of the current collector 17a is less than the size of the inner gasket 20 which is itself smaller than the size of the lid plate wherein size is refers to the planar or longitudinal direction of the lid plate. Enomoto therefore meets the claim limitation “wherein a width of the insulating member is smaller than a width of the second casing, and a width of the conductive member is less than the width of the insulating member” because the size in the planar or longitudinal direction of the lid plate is an equivalent way to define the width of the conductive plate portion 17a, inner gasket 20, and lid plate 9.

Regarding claim 13, Enomoto meets the claim limitations of the battery of claim 9 as set forth above. Enomoto further discloses wherein the battery is comprised of a second electrode tab, negative electrode tab 16 (Fig. 3, [0018]). Enomoto further discloses wherein the positive electrode plates 12, the negative electrode plates 13, and the separator 14 penetrates side walls 11 (Fig. 3, [0018]).  The second electrode tab 16 extend from the respective negative electrode wherein the battery cell further comprises a second electrode tab having a polarity different from a polarity of the first electrode tab, and the second electrode tab is electrically connected to the first casing” because the second electrode tab extends from the negative electrode plate which is itself penetrating the side walls 11, a component of the first casing. The second electrode tab is therefore electrically connected to the first casing in addition to being the opposite polarity of the first electrode tab.

Regarding claim 14, Enomoto meets the claim limitations of the battery of claim 13 as set forth above. Enomoto additionally discloses wherein the positive and negative electrode plates 12 and 13 are stacked to form the electrode assembly ([0016]). Enomoto therefore meets the claim limitation “wherein the battery cell further comprises a first electrode plate and a second electrode plate, the first electrode tab and the second electrode tab are electrically connected to the first electrode plate and the second electrode plate respectively, and the first electrode plate and the second electrode plate are stacked or wound to form the battery cell” because the first electrode plate, positive electrode plate 12, is connected with first electrode tab 15 and the second electrode plate, negative electrode plate 13, is connected with second electrode tab 16, as described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2020/0227693 A1) as applied to claim 1 above, in view of Yamamoto et al. (CN 103999259 A) (references herein made with respect to English Machine Translation attached), as evidenced by Ikeda et al. (JP H06248102 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 4, Enomoto meets the limitations of the battery of claim 1 as set forth above. Enomoto further discloses wherein the outer case is formed of a metal case, such as aluminum or stainless steel. Enomoto does not provide details on the composition of the insulating member, i.e. the inner gasket 20, nor the outer gasket 19.
Yamamoto teaches a sealed battery with a battery housing 2 comprised of a cover plate 20 [0049] Yamamoto further teaches wherein the cover plate is provided with a through hole and the through hole is sealed with an outer insulating member, insulating gasket 21, and an inner insulating member, insulator 26 (Fig. 2, [0051]). Yamamoto teaches that the insulating gasket is a polypropylene insulating gasket. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the insulating gaskets of Enomoto such that the gaskets are comprised of polypropylene, as taught by Yamamoto, with a reasonable expectation of success in producing a gasket with suitable insulating properties. It is within the ambit of a person of ordinary skill in the art to select a known material based on its suitability for its intended purpose. See MPEP 2144.07. Modified Enomoto therefore reads on the claim limitation “wherein the insulating member is made of at least one of polyolefin, polyvinyl chloride, and fluoro-elastomer” because polypropylene is a polyolefin, as evidenced by Ikeda (pg. 1, para. 6).

Regarding claim 5, Modified Enomoto meets the limitations of the battery of claim 4 as set forth above. Modified Enomoto therefore reads on the claim limitation “wherein the insulating member is made of nonpolar polyolefin and insulating particles dispersed in the nonpolar polyolefin” because the gasket of Modified Enomoto is polypropylene, a non-polar .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2020/0227693 A1) as applied to claim 1 above, in view of McHugh et al. (US 6083639 A).

Regarding claim 8, Enomoto meets the limitations of the battery of claim 1 as set forth above. Enomoto does not provide details regarding the physical parameters, e.g. thickness, of the insulating and conductive members in the battery.
McHugh teaches an electrochemical cell with a current interruption assembly. The current interruption assembly is comprised of a conductive member, conductive plate 330 which, during normal operation of the cell, functions as a portion of the electrical pathway between the electrode and its corresponding terminal (col. 2, lines 36-43), corresponding to the conductive member discussed above. McHugh further teaches that the conductive plate desirably has a thickness of between 0.1 mm and 0.5 mm (col. 9, lines 64-66).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the current collector of Enomoto such that it has a thickness between 0.1 mm and 0.5 mm, as taught by McHugh, with a reasonable expectation of success in providing a conventional current collector capable of functioning as an electrical pathway between electrode and terminal in an electrochemical cell. Modified Enomoto therefore reads on the claim limitation “a thickness of the conductive member is in a range from 0.1 mm to 2 mm” because the range disclosed in the prior art is wholly encompassed by the claimed range.
McHugh further teaches that the electrochemical cell is comprised of an insulating grommet 275 (col. 9 lines 36-45, Fig. 2). McHugh further teaches that the insulating grommet, a high density polypropylene insulator, desirably has a thickness between 0.1 mm and 0.5 mm (col. 9 lines 36-45).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the insulating gaskets of Enomoto such that they have a thickness between 0.1 mm and 0.5 mm, as taught by McHugh, with a reasonable expectation of success in providing a conventional gasket with suitable insulating properties. It is obvious to one of ordinary skill in the art to modify the dimensions of a device as a matter of obvious engineering choice when the device functions the same after the dimension modification. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). See MPEP 2144.04(IV)(A). Modified Enomoto therefore reads on the claim limitation “wherein a thickness of the insulating member is in a range from 0.01 mm to 0.3 mm” because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2020/0227693 A1) as applied to claim 9 above, in view of Kwag (US 2020/0112000 A1).

Regarding claim 11, Enomoto meets the limitations of the battery of claim 9 as set forth above. Enomoto accordingly discloses wherein the central axis of the second through hole 20 is aligned, i.e. coaxial, with the first through hole 9a of the lid plate, and the second through hole covers the through hole 9a defined by the lid plate, as clearly shown in Fig. 4. Enomoto does not disclose wherein the central axis of the second through-hole is not aligned with the first-through hole. 

Kwag teaches a battery pack with a case comprised of a first cover and a second cover disposed over the two ends of the battery cells ([0008], [0026]). Kwag further teaches wherein the first cover is comprised of a first terminal hole 101’ through which the first end portion of the battery cell is exposed ([0008], [0057]). Additionally, the battery cell is provided with an insulative layer T on the outer surface of the cell that extends up to an end of the first end portion which is formed in such a way that the center portion of the first end of the battery cell is exposed, corresponding with a through-hole defined by an insulating member ([0093], Fig. 3). Kwag teaches that the terminal hole 101’ may be further comprised of an emission hole E formed at the periphery of the center portion of the exposed center portion mentioned above ([0111], Fig. 7). The emission hole E is defined in the first cover 100a and allows for emission gases to be discharged from the battery [0112]. 

It would be obvious to one of ordinary skill to modify the terminals of Enomoto such that they included Emission holes within the through-hole 9a of Enomoto, as taught by Kwag, with a reasonable expectation of success in providing a means for gas emission from the battery. Modified Enomoto therefore reads on the claim limitation, “wherein a central axis of the second through hole is not aligned with a central axis of the first through hole, and a projection of the second through hole on the second casing is entirely disposed in the first through hole or covers the first through hole” because the central axis of the second through-9 of Enomoto, the second casing part, by being disposed within the periphery of the hole 9a of Enomoto, as taught by Kwag (Fig. 7 of Kwag).
Furthermore, a projection of the second through-hole on the second casing, i.e. a projection of the insulating member through-hole on the lid, covers the first through-hole, the emission hole in this embodiment.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2020/0227693 A1) as applied to claim 1 above, in view of Haraguchi et al. (US 2019/0103625 A1).

Regarding claim 15, Enomoto meets the limitations of the battery of claim 1 as set forth above. Enomoto does not provide details regarding the physical parameters, e.g. diameter, of the first and second through holes, nor their shape.
Haraguchi teaches a cylindrical battery with a sealing body comprised of a metal plate 13 serving as the internal terminal plate and an insulating member stacked on top of the metal plate and provided with a circular hollow portion 14a (Fig. 4, [0019]). Haraguchi further teaches that the hollow portion 14a is 2.8 mm [0025] and that the metal plate 13 includes a projection that projects toward the hollow portion 14a with the positive electrode lead 15a
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the through-holes of Enomoto comprising the electrode terminal such that they are circular and 2.8 mm, as taught by Haraguchi, with a reasonable expectation of success in providing a functional electrode terminal capable of leading current out of the battery. Modified Enomoto therefore reads on the claim limitation “wherein the first through hole and the second through hole are circular, and a diameter of each of the first through hole and the second through hole is not more than 100 mm” because the through-holes defining the electrode terminal are 2.8 mm in diameter, which is not more than 100 mm.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2020/0227693 A1).

Regarding claim 16, Enomoto meets the claim limitations of a battery as set forth above in this action (See Claim 1). Accordingly, Enomoto discloses a battery comprising: 
a battery cell comprising a first electrode tab; 
a casing assembly receiving the battery cell; 
an insulating member and a conductive member, the insulating member being connected between the casing assembly and the conductive member; 
wherein the conductive member and the insulating member are both positioned on same side of the casing assembly;
wherein the casing assembly defines a first through hole, the insulating member defines a second through hole connected to the first through hole, and the first electrode tab is electrically connected to the conductive member
Enomoto further discloses in the Background that the battery above is used in a variety of power consuming devices, including mobile phones and automobiles ([0003]).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the battery of Enomoto with a power consuming device, such as a mobile phone, as taught by Enomoto, with a reasonable expectation of success in providing a conventionally battery-powered phone. 

Regarding claim 17, Modified Enomoto meets the limitations of the power consuming device of claim 16 as set forth above. Enomoto further discloses wherein the conductive member, the positive current collector 17 is inserted through the through hole of the gasket 20 and the coaxial through hole 4a of the positive electrode terminal (Fig. 4, [0028]). A distal end portion of the current collector 17c is then protruded from the through hole of the external terminal and gasket where it may be laser welded ([0029]) to clamp the external terminal 4, the outer gasket 19, the lid plate 9, and the inner gasket 20 between the distal end 17c and the conductive plate portion 17a (Fig. 4, [0028]), which meets the claim limitation “wherein the conductive member covers the second through hole and seals the battery cell received in the casing assembly” because the current collector covers the second through hole and then clamps the assembly of the insulating gaskets, the casing and the current collector, thereby sealing the battery inside the casing.

Regarding claim 18, Modified Enomoto meets the limitations of the power consuming device of claim 16 as set forth above. Enomoto further discloses wherein the conductive member, the positive current collector 17 protrudes through the insulating member and may be 4 ([0029]). The external terminal is further mounted to an outer surface of the lid plate 9 through an outer insulating gasket 19 ([0017], Fig. 2). Enomoto therefore meets the claim limitation “wherein the conductive member is adhered to the casing assembly through the insulating member” because the current collector is welded to the external terminal through the inner insulating member which is further mounted on the casing assembly.

Regarding claim 19, Modified Enomoto meets the limitations of the power consuming device of claim 16 as set forth above. Enomoto further discloses wherein the inner gasket 20 and the conductive plate portion of the current collector, 17a, are both disposed inside of the casing (Fig. 4), which meets the claim limitation “wherein the insulating member and the conductive member are disposed inside of the casing assembly” because the insulating member is interpreted as the connected insulating gaskets 19 and 20 and are further interpreted such that the portion of the insulating member disposed inside of the casing assembly is the inner gasket 20 and the portion of the insulating member disposed outside of the casing assembly is the outer gasket 19.

Regarding claim 20, Modified Enomoto meets the limitations of the power consuming device of claim 16 as set forth above. Enomoto further discloses wherein the outer gasket 19 and the distal end portion of the current collector, 17c, are both disposed outside of the casing (Fig. 4), which meets the claim limitation “wherein the insulating member and the conductive member are disposed outside of the casing assembly” because the insulating member is interpreted as the connected insulating gaskets 19 and 20 and are further interpreted such that the 20 and the portion of the insulating member disposed outside of the casing assembly is the outer gasket 19.

Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1-20 alleges that Enomoto does not disclose or suggest that the insulating member and the conductive member are located on the same side of the casing assembly. Furthermore, Applicant alleges that Enomoto teaches away from this feature, citing paragraph [0025] of Enomoto: “…the positive electrode external 4 and the outer gasket 19 are disposed on the outer surface of the lid plate 9…” and “…the inner gasket 20 and the positive electrode current collector 17 are disposed on the inner surface of the lid plate 9…” 
However, the insulating member of Enomoto is interpreted as an insulative gasket comprised of inner gasket 20 and outer gasket 19, as noted in the claim 1 analysis. Therefore, as disclosed in the cited Enomoto teaching above, the inner gasket 19 (a portion of the insulating member) and the current collector 17 (conductive member) are disposed on the same side of the lid plate (a component of the casing assembly). Enomoto accordingly meets the claim limitation “wherein the conductive member and the insulating member are both positioned on same side of the casing assembly.” Therefore, applicant’s arguments are not commensurate in scope with the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/J.C.K./Examiner, Art Unit 1728                

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728